

114 HR 5557 IH: Poll Tax Prohibition Act of 2016
U.S. House of Representatives
2016-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5557IN THE HOUSE OF REPRESENTATIVESJune 22, 2016Mr. Veasey (for himself, Mrs. Watson Coleman, Ms. Norton, Ms. Wilson of Florida, Mr. Hinojosa, Ms. Lee, Mr. Ellison, Mrs. Beatty, Mr. Cummings, Mr. Ted Lieu of California, Ms. Fudge, Ms. Eddie Bernice Johnson of Texas, Mr. Jeffries, Mr. Meeks, Mrs. Dingell, Mr. Huffman, Mr. Grijalva, Ms. Jackson Lee, Miss Rice of New York, and Mr. Rangel) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote Act of 2002 and the National Voter Registration Act of 1993 to
			 prohibit an election official from requiring an individual to present a
			 piece of identification that has an associated cost as a condition of
			 voting or registering to vote in an election for Federal office, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Poll Tax Prohibition Act of 2016. 2.Prohibition on certain voter identification requirements (a)In generalSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by inserting after section 303 the following new section:
				
					303A.Prohibiting an election official from requiring identification with associated cost as condition
			 for voting
 (a)In generalAn election official may not require an individual to present a piece of identification that has an associated cost as a condition of voting in an election for Federal office or, in the case of an individual who wishes to vote by mail in such an election, a copy of a piece of identification that has an associated cost.
 (b)Associated costFor purposes of this section, a piece of identification for an individual has an associated cost if, to obtain such identification, the individual is required—
 (1)to pay a fee for such identification; or (2)to provide a supplemental document that the individual is required to pay a fee to obtain.
 (c)Supplemental documentFor purposes of this section, a supplemental document, in relation to a piece of identification, is a document that an individual is required to present in order to receive that piece of identification.
 (d)Definition of feeFor purposes of this section, the term fee includes any administrative fee or other cost that an individual must pay as a condition of receiving a piece of identification or supplemental document..
 (b)EnforcementSection 401 of such Act (52 U.S.C. 2111) is amended by striking “and 303” and inserting “303, and 303A”.
 (c)Effective dateThe amendments made by this section shall apply with respect to elections held after the end of the 90-day period which begins on the date of the enactment of this Act.
 (d)Clerical amendmentThe table of contents of such Act is amended by adding after the item relating to section 303 the following new item:
				
					
						Sec. 303A. Prohibiting an election official from requiring identification with associated cost as
			 condition for voting..
			3.Prohibition on certain voter registration requirements
 (a)In generalSection 9 of the National Voter Registration Act of 1993 (52 U.S.C. 20508) is amended— (1)in subsection (b)—
 (A)by striking and at the end of paragraph (3); (B)by striking the period at the end of paragraph (4) and inserting ; and;
 (C)by adding at the end the following new paragraph:  (5)may not require the inclusion of a piece of identification that has an associated cost or a copy of a piece of identification that has an associated cost.; and
 (2)by adding at the end the following new subsection:  (c)Special rules regarding cost of identification (1)Associated costFor purposes of this section, a piece of identification for an individual has an associated cost if, to obtain such identification, the individual is required—
 (A)to pay a fee for such identification; or (B)to provide a supplemental document that the individual is required to pay a fee to obtain.
 (2)Supplemental documentFor purposes of this section, a supplemental document, in relation to a piece of identification, is a document that an individual is required to present in order to receive that piece of identification.
 (3)Definition of feeFor purposes of this section, the term fee includes any administrative fee or other cost that an individual must pay as a condition of receiving a piece of identification or supplemental document..
 (b)Effective dateThe amendments made by this section shall apply with respect to voter registration forms submitted on or after the date that is 90 days after the date of the enactment of this Act. shall apply with respect to applications received on or after the date that is 90 days after the date of the enactment of this Act.
			